 1
 2
 3
 4                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 5
 6                         UNITED STATES DISTRICT COURT                  Oct 30, 2018
                                                                             SEAN F. MCAVOY, CLERK
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   Daniel J.,                                      No. 1:17-CV-03199-JTR
10
                  Plaintiff,                        ORDER GRANTING PLAINTIFF’S
11                                                  MOTION FOR SUMMARY
12                       v.                         JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15                Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 16, 17. Attorney D. James Tree represents Daniel J. (Plaintiff); Special
19   Assistant United States Attorney Jeffrey Eric Staples represents the Commissioner
20   of Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 6. After reviewing the administrative record and the
22   briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion for
23   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24   REMANDS the matter to the Commissioner for additional proceedings pursuant to
25   42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c).
26                                   JURISDICTION
27         Plaintiff filed applications for Supplemental Security Income (SSI) and
28   Disability Insurance Benefits (DIB) on December 29, 2015, Tr. 62-63, alleging


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
 1   disability since October 21, 2015, Tr. 189, 193, due to thrombocytopedia, Tr. 215.
 2   The applications were denied initially and upon reconsideration. Tr. 104-07, 111-
 3   24. Administrative Law Judge (ALJ) Timothy Mangrum held a hearing on
 4   January 6, 2017 and heard testimony from Plaintiff and vocational expert, Steven
 5   R. Cardinal. Tr. 32-61. At the hearing, Plaintiff amended his onset date to
 6   December 22, 2015. Tr. 54. The ALJ issued an unfavorable decision on June 2,
 7   2017. Tr. 16-23. The Appeals Council denied review on September 28, 2017. Tr.
 8   1-7. The ALJ’s June 2, 2017 decision became the final decision of the
 9   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §§
10   405(g), 1383(c). Plaintiff filed this action for judicial review on November 22,
11   2017. ECF No. 1.
12                                 STATEMENT OF FACTS
13           The facts of the case are set forth in the administrative hearing transcript, the
14   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
15   here.
16           Plaintiff was 58 years old at the amended date of onset. Tr. 189. He
17   reported that he completed one year of college in 1984. Tr. 216. He reported his
18   work history as a long haul trucker. Tr. 216-17. At application Plaintiff reported
19   that he stopped working on October 21, 2015 due to his conditions. Tr. 215. At
20   the hearing, he testified that he had worked until December 22, 2015 when he was
21   terminated for breaking an axel, which, he asserted, resulted from his symptoms
22   and medication side effects. Tr. 43-45. However, he stated that in the two months
23   leading up to his termination his ability to work was restricted due to medical
24   appointments preventing him from taking extended trips. Id.
25                                STANDARD OF REVIEW
26           The ALJ is responsible for determining credibility, resolving conflicts in
27   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
28   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
 1   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 2   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 3   not supported by substantial evidence or if it is based on legal error. Tackett v.
 4   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 5   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 6   another way, substantial evidence is such relevant evidence as a reasonable mind
 7   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 8   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 9   interpretation, the court may not substitute its judgment for that of the ALJ.
10   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
11   findings, or if conflicting evidence supports a finding of either disability or non-
12   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
13   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
14   evidence will be set aside if the proper legal standards were not applied in
15   weighing the evidence and making the decision. Brawner v. Secretary of Health
16   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
17                      SEQUENTIAL EVALUATION PROCESS
18         The Commissioner has established a five-step sequential evaluation process
19   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
20   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one
21   through four, the burden of proof rests upon the claimant to establish a prima facie
22   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
23   burden is met once the claimant establishes that physical or mental impairments
24   prevent him from engaging in his previous occupations. 20 C.F.R. §§
25   404.1520(a)(4), 416.920(a)(4). If the claimant cannot do his past relevant work,
26   the ALJ proceeds to step five, and the burden shifts to the Commissioner to show
27   that (1) the claimant can make an adjustment to other work, and (2) specific jobs
28   which the claimant can perform exist in the national economy. Batson v. Comm’r


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
 1   of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant
 2   cannot make an adjustment to other work in the national economy, a finding of
 3   “disabled” is made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 4                             ADMINISTRATIVE DECISION
 5         On June 2, 2017, the ALJ issued a decision finding Plaintiff was not disabled
 6   as defined in the Social Security Act.
 7         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 8   activity since December 22, 2015, the alleged date of onset. Tr. 19.
 9         At step two, the ALJ determined Plaintiff had no medically determinable
10   severe impairments. Tr. 19.
11         The ALJ concluded Plaintiff was not under a disability within the meaning
12   of the Social Security Act at any time from December 22, 2015, through the date of
13   the ALJ’s decision. Tr. 22.
14                                            ISSUES
15         The question presented is whether substantial evidence supports the ALJ’s
16   decision denying benefits and, if so, whether that decision is based on proper legal
17   standards. Plaintiff contends the ALJ erred by (1) failing to properly weigh the
18   medical source opinions, (2) failing to find thrombocytopenia with hypertension as
19   a severe impairment, (3) failing to find that Plaintiff had other medically
20   determinable impairments, and (4) failing to properly address Plaintiff’s symptom
21   statements.
22                                       DISCUSSION1
23   1.    Medical Opinions
24         Plaintiff argues the ALJ failed to properly consider and weigh the medical
25
26         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
27   that ALJs of the Securities and Exchange Commission are “Officers of the United
28   States” and thus subject to the Appointments Clause. To the extent Lucia applies


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
 1   opinions expressed by Mario Chenal, M.D. and Trula Thompson, M.D. ECF No.
 2   16 at 9-17.
 3         In weighing medical source opinions, the ALJ should distinguish between
 4   three different types of physicians: (1) treating physicians, who actually treat the
 5   claimant; (2) examining physicians, who examine but do not treat the claimant;
 6   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 7   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
 8   weight to the opinion of a treating physician than to the opinion of an examining
 9   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
10   should give more weight to the opinion of an examining physician than to the
11   opinion of a nonexamining physician. Id.
12         When a treating physician’s opinion is not contradicted by another
13   physician, the ALJ may reject the opinion only for “clear and convincing” reasons.
14   Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991). “The clear and
15   convincing standard is the most demanding required in Social Security cases.”
16   Garrison v. Colvin, 759 F.3d 1014, 1021 (9th Cir. 2014) (quoting Moore v.
17   Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)). When a treating
18   physician’s opinion is contradicted by another physician, the ALJ is only required
19   to provide “specific and legitimate reasons” for rejecting the opinion. Murray v.
20   Heckler, 722 F.2d 499, 502 (9th Cir. 1983). The specific and legitimate standard
21   can be met by the ALJ setting out a detailed and thorough summary of the facts
22   and conflicting clinical evidence, stating his interpretation thereof, and making
23   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
24
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
 1   required to do more than offer his conclusions, he “must set forth his
 2   interpretations and explain why they, rather than the doctors’, are correct.”
 3   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 4         A.     Mario Chenal, M.D.
 5         Dr. Chenal completed a Physical Function Evaluation form for the
 6   Washington State Department of Social and Health Services (DSHS) on January
 7   22, 2016. Tr. 467-72. She diagnosed Plaintiff with thrombocytopenia and stated
 8   that it affected his ability to stand, stoop, and crouch at a marked severity for long
 9   periods of time. Tr. 468. She opined that Plaintiff was limited to light work and
10   stated that he needed to be reevaluated in three to six months. Tr. 469. On
11   February 19, 2016, Dr. Chenal sent in an edited version of the January 22, 2016
12   form striking out the reevaluation in three to six months language and adding in
13   that she estimated the current limitation would persist with available treatment for
14   twelve months. Tr. 481. She included a letter stating that “[d]ue to [Plaintiff]’s
15   decline in his platelet count, I will consider re-evaluating [Plaintiff]’s condition in
16   12 months.” Tr. 482. The ALJ gave little weight to the opinion because (1) the
17   medical evidence showed Plaintiff was stable in February of 2016, (2) the opinion
18   was based on Plaintiff’s unreliable subjective statements, (3) the opinion was
19   vague and speculative, and (4) the opinion was inconsistent with Plaintiff’s
20   activities just six months after the amended onset date. Tr. 22.
21         Plaintiff asserts that Dr. Chenal’s opinion is uncontradicted, meaning that
22   the ALJ was required to provide clear and convincing reasons for rejecting the
23   opinion. ECF No. 16 at 10. Defendant’s brief does not address which standard is
24   applicable. ECF No. 17.
25         Here, the Court finds that the ALJ’s reasons fall short of both the heightened
26   “clear and convincing” standard and the lesser “specific and legitimate” standard.
27   The ALJ’s first reason, that the medical evidence showed that Plaintiff was stable
28   in February of 2016, is not specific and legitimate. The records from February of


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
 1   2016 include an evaluation by Dr. Chenal on February 4, 2016 in which Plaintiff
 2   complained of fatigue and Dr. Chanel stated that Plaintiff “remains clinically stable
 3   and without subcutaneous or submucosal bleeding. His platelet count is trending
 4   down, however its [sic.] is still about 100,000. We continue the conversation about
 5   future treatment options.” Tr. 314, 316. When he returned to Dr. Chenal on
 6   February 19, 2016, the report states “[h]e remains clinically stable and without
 7   subcutaneous or submucosal bleeding. However his platelet count was trending
 8   down to 70,000 on February 12 and 77,000 on February 19.” Tr. 461. He
 9   continued to take the prednisone and complain of fatigue. Tr. 462. He also was
10   seen by Sonya Lovingood, ARNP on February 22, 2016 for a follow up regarding
11   bloody stools which were resolved. Tr. 379-80. Here, the ALJ equates stable to
12   improved, which is an error. There is no evidence in February of 2016 that
13   Plaintiff’s symptoms or platelet counts improved to the point he could perform
14   beyond light work. This is highlighted by Dr. Chenal amending her opinion in
15   February of 2016 stating that she would not reassess Plaintiff for 12 months as she
16   expected his functional abilities to continue at light exertional levels. Tr. 459-60.
17   Therefore, the ALJ’s implication that Dr. Chenal’s opinion is inconsistent with the
18   evidence in February of 2016 is not supported by the record and fails to meet the
19   specific and legitimate standard.
20         The ALJ’s second reason, that the opinion was based on Plaintiff’s
21   unreliable subjective statements, does not meet the specific and legitimate
22   standard. A doctor’s opinion may be discounted if it relies on a claimant’s
23   unreliable self-report. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005);
24   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). But the ALJ must
25   provide the basis for his conclusion that the opinion was more heavily based on a
26   claimant’s self-reports. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).
27   Here the ALJ failed to provide such a basis. Tr. 22. Therefore, this reason falls
28   short of the specific and legitimate standard.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
 1         The ALJ’s third reason, that the opinion was vague and speculative, is not
 2   supported by substantial evidence. The ALJ concluded that Dr. Chenal’s opinion
 3   stating that Plaintiff had marked limitations “for long periods of time,” was vague
 4   and speculative. Tr. 22. However, the fact that Dr. Chenal submitted an amended
 5   evaluation form extending the period of time Plaintiff would be limited to light
 6   work shows that she considered the length of impairment in considerable depth and
 7   determined an amendment was necessary. An opinion that Plaintiff had marked
 8   limitation in functional areas that resulted in a limitation to light work for twelve
 9   months is not vague and speculative if read in its entirety. Therefore, this reason is
10   not supported by substantial evidence.
11         The ALJ’s forth reason, that the opinion was inconsistent with Plaintiff
12   activities, fails to meet the specific and legitimate standard. A claimant’s
13   testimony about his daily activities may be seen as inconsistent with the presence
14   of a disabling condition. See Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir.
15   1990). However, to meet the specific and legitimate standard, the ALJ must state
16   with specificity what activities appear to be inconsistent with the opinion and how
17   these activities are inconsistent with the opinion. See Magallanes, 881 F.2d at 751;
18   Embrey, 849 F.2d at 421-22. The ALJ failed to provide the required analysis to
19   meet the specific and legitimate standard.
20         The case is remanded for the ALJ to properly address Dr. Chenal’s opinion.
21   Plaintiff requests that Dr. Chenal’s opinion be credited as true and the case be
22   remanded for an immediate award of benefits. ECF No. 16 at 15. However, in this
23   case, it is not clear from the record that the ALJ would be required to find Plaintiff
24   disabled if all the evidence were properly evaluated. As discussed throughout the
25   ALJ’s decision, it is unclear if Plaintiff’s impairments meet the durational
26   requirements of step two. The ALJ’s first reason addressed the stability of
27   Plaintiff’s thrombocytopenia; however, the ALJ only addressed Plaintiff’s
28   thrombocytopenia as of February of 2016. His rationale for rejecting Dr. Chenal’s


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
 1   opinion failed to address the resolution of Plaintiff’s thrombocytopenia and his
 2   associated symptoms following his splenectomy in August of 2016. Therefore, a
 3   remand is required for the ALJ to further develop the record with any outstanding
 4   evidence and properly address Dr. Chenal’s opinion.
 5         B.     Trula Thompson, M.D.
 6         On February 22, 2013, Dr. Thompson completed a Review of Medical
 7   Evidence form for DSHS. Tr. 454-56. Dr. Thompson reviewed Dr. Chenal’s
 8   opinion and opined that Plaintiff had a marked limitations in environmental/non-
 9   exertional restrictions and in the ability to perform activities within a schedule,
10   maintain regular attendance and be punctual within customary tolerances based on
11   her diagnosis of thrombocytopenia. Id. Additionally, she limited Plaintiff to the
12   light exertional level. Tr. 455. The ALJ gave the opinion little weight because (1)
13   Dr. Thompson had only reviewed Dr. Chenal’s opinion, (2) Dr. Thompson
14   reviewed the case for state/local benefit purposes, and (3) Dr. Thompson based her
15   opinion on just 3-4 months of evidence.
16         As addressed above, the ALJ failed to properly consider the opinion of Dr.
17   Chenal. Since Dr. Thompson’s opinion is based on a review of Dr. Chenal’s
18   opinion and the ALJ’s rejection of Dr. Chenal’s opinion failed to meet the specific
19   and legitimate standard, the ALJ will further address Dr. Thompson’s opinion on
20   remand.
21   2.    Thrombocytopenia
22         Plaintiff challenges the ALJ’s determination that his thrombocytopenia was
23   not a severe impairment. ECF No. 16 at 6-9.
24         Disability is defined as “inability to engage in any substantial gainful
25   activity by reason of any medically determinable physical or mental impairment
26   which can be expected to result in death or which has lasted or can be expected to
27   last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d),
28   1382c(a)(3)(C)(i). The regulations have defined a severe impairment as a


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
 1   medically determinable impairment, 20 C.F.R. §§ 404.1521, 416.921, that
 2   significantly limits a claimant’s physical or mental ability to do basic work
 3   activities, 20 C.F.R. §§ 404.1522, 416.922, and is expected to result in death or is
 4   expected to last for a continuous period of at least twelve months, 20 C.F.R. §§
 5   404.1509, 416.909. The Supreme Court has held that the impairment must last
 6   twelve months and the impairment must be severe enough to prevent the claimant
 7   from engaging in substantial gainful activity for twelve months. Barnhart v.
 8   Walton, 535 U.S. 212, 218-19 (2002).
 9         In this case, the ALJ determined that Plaintiff’s thrombocytopenia was a
10   medically determinable impairment, but failed to find it a severe impairment
11   because it resolved within the twelve months and failed to meet the durational
12   requirement. Tr. 19-22. Plaintiff asserts that the symptoms he experienced during
13   the treatment of the thrombocytopenia continued at a severity that precluded work
14   activity. ECF No. 16 at 8-9. Part of this determination included the rejection of
15   Dr. Chenal’s opinion. Tr. 22. As addressed above, the ALJ failed to properly
16   address the opinion and the case is remanded for additional proceedings. A key
17   competent of the remand proceedings will be to determine whether or not the
18   thrombocytopenia met the durational requirement. Therefore, this issue is to be
19   readdressed once the ALJ supplements the record with any outstanding evidence
20   and properly addresses Dr. Chenal’s opinion.
21   3.    Other Medically Determinable Impairments
22         Plaintiff argues that the ALJ failed to address Plaintiff’s other medically
23   determinable impairments, including obesity and disorders of the gastrointestinal
24   tract, heart, lungs, and brain. ECF No. 16 at 17-20.
25         The ALJ is required to consider all of Plaintiff’s medically determinable
26   impairments, both severe and nonsevere, in combination at step two. 20 C.F.R. §§
27   404.1523, 416.923.
28         Plaintiff is correct that the ALJ failed to address the other impairments he


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
 1   argues are present in the record. See Tr. 19. However, as Defendant accurately
 2   points out, Plaintiff failed to allege any specific functional limitations arising from
 3   these impairments. ECF No. 17 at 9. While Plaintiff’s failure to allege specific
 4   functional limitations associated with the alleged impairments is typically fatal to
 5   such an argument, See Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005), this
 6   case is being remanded for a proper evaluation of the medical opinions. Therefore,
 7   the ALJ is to further consider the other impairments that are established in the
 8   record at step two.
 9   4.    Plaintiff’s Symptom Statements
10         Plaintiff contests the ALJ’s determination that his symptom statements were
11   not reliable. ECF No. 16 at 20-21.
12         It is generally the province of the ALJ to make determinations regarding the
13   credibility of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
14   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
15   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
16   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
17   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester, 81
18   F.3d at 834. “General findings are insufficient: rather the ALJ must identify what
19   testimony is not credible and what evidence undermines the claimant’s
20   complaints.” Lester, 81 F.3d at 834.
21         The ALJ found Plaintiff’s symptom statements concerning the intensity,
22   persistence, and limiting effects of his symptoms to be “not entirely consistent with
23   the medical evidence and other evidence in the record.” Tr. 20. The ALJ
24   supported his determination with two clear reasons: (1) the statements were not
25   supported by the medical evidence and (2) the statements were inconsistent with
26   Plaintiff’s reported activities. Tr. 20-21. Defendant argues that the ALJ provided
27   a third reason: that Plaintiff failed to follow prescribed treatment. ECF No. 17 at
28   2-3. Defendant further asserts that by not addressing this third reason in his


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
 1   briefing, Plaintiff waived the opportunity to challenge it and the ALJ’s credibility
 2   determination should be upheld. Id. at 3.
 3         The evaluation of a claimant’s symptom statements and their resulting
 4   limitations relies, in part, on the assessment of the medical evidence. See 20
 5   C.F.R. § 416.929(c); S.S.R. 16-3p. Therefore, in light of the case being remanded
 6   for the ALJ to readdress the medical source opinions in the file, a new assessment
 7   of Plaintiff’s subjective symptom statements will be necessary.
 8                                        REMEDY
 9         The decision whether to remand for further proceedings or reverse and
10   award benefits is within the discretion of the district court. McAllister v. Sullivan,
11   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate
12   where “no useful purpose would be served by further administrative proceedings,
13   or where the record has been thoroughly developed,” Varney v. Secretary of Health
14   & Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused
15   by remand would be “unduly burdensome,” Terry v. Sullivan, 903 F.2d 1273, 1280
16   (9th Cir. 1990); see also Garrison, 759 F.3d at 1021 (noting that a district court
17   may abuse its discretion not to remand for benefits when all of these conditions are
18   met). This policy is based on the “need to expedite disability claims.” Varney,
19   859 F.2d at 1401. But where there are outstanding issues that must be resolved
20   before a determination can be made, and it is not clear from the record that the ALJ
21   would be required to find a claimant disabled if all the evidence were properly
22   evaluated, remand is appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96
23   (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).
24         In this case, it is not clear from the record that the ALJ would be required to
25   find Plaintiff disabled if all the evidence were properly evaluated. Further
26   proceedings are necessary for the ALJ properly address the medical opinions and
27   make a new step two determination. Should the case proceed beyond step two, the
28   ALJ will address steps three through five, including a new evaluation of Plaintiff’s


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
 1   symptom statements. The ALJ will supplement the record with any outstanding
 2   evidence and call a medical and a vocational expert to testify in the remand
 3   proceedings.
 4                                      CONCLUSION
 5         Accordingly, IT IS ORDERED:
 6         1.       Defendant’s Motion for Summary Judgment, ECF No. 17, is
 7   DENIED.
 8         2.       Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 9   GRANTED, in part, and the matter is REMANDED to the Commissioner for
10   additional proceedings consistent with this Order.
11         3.       Application for attorney fees may be filed by separate motion.
12         The District Court Executive is directed to file this Order and provide a copy
13   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
14   and the file shall be CLOSED.
15         IT IS SO ORDERED.
16         DATED October 30, 2018.
17
18                                 _____________________________________
                                             JOHN T. RODGERS
19                                  UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 13
